EXHIBIT LOCK-UP AGREEMENT THISLOCK-UP AGREEMENT (this "Agreement") is dated as of May 29, 2008 by and among Astrata Group Incorporated, a Nevada corporation (the "Company"), the holders of certain warrants issued by the Company (the “Warrantholders”) and the holders of outstanding shares of preferred stock of the Company (the “Preferredholders”) listed on Schedule A attached hereto.The Warrantholders and the Preferredholders are collectively referred to herein as the “Shareholders”. WHEREAS, to induce the Company and the Shareholders to enter into the Warrant Amendment Agreement and Warrant Exchange Agreement, as applicable, each dated as of the date hereof (collectively, the “Transaction Agreements”), the Shareholders have agreed not to sell any shares of the Company’s common stock, $0.0001 par value per share (the "Common Stock"), issuable upon conversion of the shares of Series C Convertible Preferred Stock (the “Conversion Shares”) issued pursuant to the Transaction Agreements, except in accordance with the terms and conditions set forth herein.Capitalized terms used herein without definition shall have the meanings assigned to such terms in the Transaction Agreements. NOW, THEREFORE, in consideration of the covenants and conditions hereinafter contained, the parties hereto agree as follows: 1.Restriction on Transfer; Term.The Shareholders hereby agree with the Company that the Shareholders will not offer, sell, contract to sell, assign, transfer, hypothecate, pledge or grant a security interest in, or otherwise dispose of, or enter into any transaction which is designed to, or might reasonably be expected to, result in the disposition of (whether by actual disposition or effective economic disposition due to cash settlement or otherwise by the Company or any affiliate of the Company or any person in privity with the Company or any affiliate of the Company), directly or indirectly, any of the Conversion Shares from the period commencing on the Closing Date and expiring on the date that is twelve (12) months following the Closing Date (the “Period”).During the twelve (12) months following the Period, no Shareholder shall sell more than one-twelfth (1/12th) of their total holdings of Conversion Shares during any one (1) month period. 2.Short Sales.Each Shareholder covenants that neither it nor any affiliates acting on its behalf or pursuant to any understanding with it will execute any “short sales” as defined in Rule 200 of Regulation SHO under the Exchange Act for a period of twenty-four (24) months following the Closing Date. 3.Legend.Notwithstanding the terms of this Agreement, during the Period herein described, each stock certificate evidencing shares of Common Stock held by the Shareholders shall be stamped or imprinted with a legend in substantially the following form: THE SALE, ASSIGNMENT, TRANSFER OR DISPOSITION OF THESE SHARES OF COMMON STOCK ARE RESTRICTED BY, AND MAY ONLY BE SOLD, ASSIGNED, TRANSFERRED OR DISPOSED OF IN ACCORDANCE WITH, THE TERMS OF ANLOCK-UP AGREEMENT DATED AS OF MAY
